DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “units” recited in Claims 1-3.  Corresponding structure is found in the instant Specification at least as an appropriately programmed computer server at Paragraph [0014].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites the limitation “a relatively high degree of correlation.”  The scope of this term is unclear because it is unclear what level of correlation would meet the recited standard of being “relatively high.”
	Claim 3 is rejected based on its dependence from Claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nath et al. (US 20190377339 A1)[hereinafter “Nath”].
Regarding Claims 1 and 4, Nath discloses a processing apparatus/method [Fig. 1] comprising:
a data collection unit configured to collect operation mode data indicating an operation mode of a windshield wiper, the operation mode data being acquired in one or more vehicles [Paragraph [0054] – “FIG. 10 is a diagram of a flowchart, described in relation to FIGS. 1-8, of a process 1000 for determining a Bayesian probability of precipitation (rain) based on vehicle wiper status, vehicle jerk, vehicle sway and vehicle lateral offset. Process 1000 can be implemented by a processor of computing device 115, taking as input information from sensors 116, and executing commands and sending control signals via controllers 112, 113, 114, for example. Process 1000 includes multiple steps taken in the disclosed order.”]; and
a correlation degree derivation unit configured to derive a degree of correlation between the operation mode data and precipitation amount data, for each of the one or more vehicles [See Paragraphs [0038]-[0041] and the discussion of the determination of P(Rain|Wipers) and P(Rain).  See Table 1.Paragrpah [0037] – “wipers can be set to AUTO, where sensors 116 associated with the wipers can detect precipitation on a windshield of a vehicle 110 and activate the wipers depending upon the amount of precipitation detected on a windshield, or wipers can be set to INTERVAL, wherein the wipers pause between wipes to handle light rain or drizzle.”Paragraph [0038] – “Process 600 determines four Bayesian probabilities for precipitation, referred to as “Rain” for brevity herein, where the Bayesian probability P(Rain|Wipers) determines the probability of precipitation affecting LCA system performance conditioned on Wipers, which is the status of vehicle 110 windshield wipers, namely {OFF, ON-INTERVAL, ON-LOW, ON-HIGH}.”].

Regarding Claim 2, Nath discloses an estimation processing unit configured to estimate a precipitation index indicating an intensity of precipitation based on the collected operation mode data, wherein the estimation processing unit is configured to estimate the precipitation index based on the operation mode data collected from a vehicle having a relatively high degree of correlation, the vehicle being included in the one or more vehicles [See Paragraphs [0038]-[0041] and the discussion of the determination of P(Rain|Wipers) and P(Rain).  See Table 1.Paragrpah [0037] – “wipers can be set to AUTO, where sensors 116 associated with the wipers can detect precipitation on a windshield of a vehicle 110 and activate the wipers depending upon the amount of precipitation detected on a windshield, or wipers can be set to INTERVAL, wherein the wipers pause between wipes to handle light rain or drizzle.”Paragraph [0038] – “Process 600 determines four Bayesian probabilities for precipitation, referred to as “Rain” for brevity herein, where the Bayesian probability P(Rain|Wipers) determines the probability of precipitation affecting LCA system performance conditioned on Wipers, which is the status of vehicle 110 windshield wipers, namely {OFF, ON-INTERVAL, ON-LOW, ON-HIGH}.”].

Regarding Claim 3, Nath discloses that the vehicle having the relatively high degree of correlation is a vehicle having a degree of correlation equal to or higher than a predetermined threshold value [Paragraph [0049] – “Returning to FIG. 6, block 622 receives as input P(Rain|Wipers), P(Rain|Jerk), and P(Rain|Path), and calculates P(Rain) (PINV) according to equation (1), above.”Paragraph [0050] – “Upon receiving a probability of precipitation P(Rain) from block 622 of process 600 greater than an empirically determined first threshold, state diagram 800 transitions to CHECK state 804.”].

Conclusion

Salter et al. (US 20190152477 A1) – See Paragraph [0021].
Lippman (US 20150203107 A1) – See Paragraph [0028].
Muehlbauer (US 20050246089 A1) – See Paragraph [0024].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.